T!EE                    ORNEY          GENERAL

                                OF       EXAS




Honorable Robert S. Calve?-%                Opinion NO. 7~381
Comptroller of Public Accounts
Austin, Texas                               Re:   Whether funds in Work-
                                                  men's Compensation l?V.nd
                                                  No. 94 are available for
                                                  transfer to the Central
Bear Mr. Calvert:                                 Education Agency.

          You have requested an opinion from this office upon
the question of whether, under the facts hereinafter set forth,
there are funds available in Workmen's Compensation Fund No. 94
which may be transferred to the Central Education Agency pur-
suant to the provisions of Senate Bill 1, Acts of the 57th Leg-
islature, First Called Session, 1961, chapter 62, page 287.
          Senate Bill 1, in the departmental appropriation to
the Central Education Agency, provides that:
          “(3)             Out of an
                                                      -trial

     by Interagency agreement to the Central Education
     Agency to be used in the rehabilitation of in-
     jured workmen pursuant to H.B. No. 433, Fifty-
     fifth Legislature, R.S., 1957, such sums as may
     be available but not to exceed . . . $45,000."
     IEmphasis added)                                  1
          Senate Bill 1, in the departmental appropriation to
the Industrial Accident Board, provides that:
          "From revenues received during the biennium
     beginning September 1, 1961, and any balances on
     hand at the beginning of each fiscal year of said
     biennium, the above Itemized appropriations are
     to be paid from the following funds:
          I,
           . . .

                                          hugust
                                            For the years Ending
                                                 31,
                                              1962
                                                           August 31,
                                                             196g
          1,
               .   .   .
                                                    .”




Honorable Robert S. Calvert, page 2 (~~-1381)


          "Workments Compensation
             Fund No. 94                 265, ooo        265,000~~
          In connection with these provisions of Senate Bill 1
your letter reveals that the revenues received by Workmen's
Compensation Fund No. 94 Is on a calendar year basis and the
deposits to this fund, except for certain small interest deposits,
are made during the sprin months. The deposits to this fund
have, over the past five $5) years, averaged $262,000 per year,
and for the calendar year 1961 the deposits totaled $276,579.
The deposits for calendar year 1961 were made during the spring
months of 1962, and the present balance In Workmen's Compensation
Fund No. 94 exceeds the amount necessary for the Industrial
Accident Board's operations until the end of its fiscal gear
on August 31, 1962. Furthermore, the present balance in Work-
men's Compensation Fund No, 94 is sufficient to make a transfer
of funds to the Central Education Agency provided that it can
be "assumed" that adequate deposits will be made to Workmen's
Compensation Fund No. 94 during the spring months of 1963 to
cover the Industrial Accident Board's appropriated expenditures
during the last half of fiscal year 1963. At the beginning of
the present biennium on September 1, 1961, there was a balance
of $143,531 in Workmen's Compensation Fund No. 94.
          The appropriation contained in Senate Bill 1 to the
Industrial Accident Board from Workmen's Compensation Fund No.
94 is in itself based upon anticipated or assumed revenues which
will be ,deposltedin this fund during the course of the biennium.
As the actual revenues to this fund are incapable of being more
than estimated, the Legislature itself would have had to rely
upon past deposits to this fund In determining future revenues
to the fund which would be available for appropriation during
the present biennium. This being the case, we can see no ob-
jections to a determination that funds are available for transfer
to the Central Education Agency from Workmen's Compensation Fund
NO. 94, based upon assumed revenues to Workmen's Compensation
Fund No. 94 during the remainder of the present biennium.
          The determination of whether funds will be available
for transfer out of Workmen's Compensation Fund No. 94 to the
Central Education Agency must of necessity be based upon anti-
cipated revenues to the fund In conjuhction with specific ap-
propriations out of the fund and existing balances in the fund.
To eliminate anticipated revenue, based upon past experience,
in makinp a determination of whether funds will be available
for transfer would be tantamount to the Legislature authorizing
a transfer of the funds and at the same time denying the means
to attain the end result,
Honorable Robert S. Calvert, page 3 (WW-1381)


            This office held In Attorney General's Opinion No.
WW-779 (1960)   that the transfer of funds from Workmen's Compen-
sation Fund No. 94 to the Central Education Agency, pursuant
to language   identical to that contained in Senate Bill 1, was
a valid transfer of such funds. As House Bill 433, Acts of
the 55th Legislature, Regular Session,        (codified as Article
8306,  Section 7, VernonIs Civil Statutes contemplates and Senate
Bill 1 authorizes the transfer of funds from Workmen's Compen-
sation  Fund No. 94 to the Central Education Agency, it must
follow that In the language of Attorney GeneralIs-bpinion No.
WW-779 (1960)   that:
               11
               .Whenever a power and duty Is given by
     statutl iverythlng necessary to make it effectual
     or requisite to attain the end is implied, siuch
     grants being construed so as to Include the au-
     thority to do all things necessary to accomplish
     the objects of the grant. . . .'I,
Is applicable to the present question also.
          Consequently, anticipated revenues to Workmen's Com-
pensation Fund No, 94 can be taken Into consideration in deter-
mining whether funds are available for transfer to the Central
Education Agency from Workmen's Compensation Fund No. 94.
                     SUMMARY
          Anticipated revenues to Workmen's Compensa-
     tion Fund No. 94 can be taken into consideration
     In determining whether funds are available for
     transfer to the Central Education Agency from
     Workmencs Compensation Fund No, 94.
                               Yours very truly,
                               WILL WILSON
                               Attorney General of Texas


                          By: Pat Bailey        0
PB:wb:mkh                     Assistant
APPROVED:
OPINION COMMITTEE
Honorable Robert S. Calvert, page 4 (WW-1381)


W. V. Geppert, Chairman
.JohnReeves
Elmer McVey
Tom Hunter
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore